DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 12/23/2020. As directed by the amendment: claims 1, 9 have been amended; claims 2, 5-6, 10, 13-14 have been canceled; and no new claims have been added. Thus, claims 1, 3-4, 7-9, 11-12, 15 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 10/02/2020.

Response to Arguments
 Applicant’s argument pages 6-7 of the remarks filed 12/23/2020 that with Examiner’s previous interpretation of Kawamura, Kawamura fails to disclose the excess length of the tapered female coupler is equal to the protrusion length of the complementary tapered male member. Applicant’s argument has been fully considered and are persuasive. Therefore, the 

Drawings
Figure(s) 1, 2, 3A, 3B, 3C, and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claim(s) 1, 9 is/are objected to because of the following informalities:  
Claim 1, line 27, “the lug thread” should be “the at least one lug thread member”.
Claim 9, line 4, “the cavity” should be “the internal cavity”.
Claim 9, line 35, “the tapered female coupler” should be “the female coupler” since the limitation “a female coupler” is first recited in line 12.
Claim 9, line 38 and 39-40, “the complementary tapered male member” should be “the complementary male member” since the limitation “a male member” is first recited in line 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 11-12,15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "an concentric sleeve" in line 31 renders the claim indefinite because it is unclear whether this phrase is the same as or different from the limitation “a concentric sleeve” in line 14. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 11-12 and 15 are rejected by virtue of depending on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2013/0165853) in view of Davis et al. (US 2017/0319438) and Mandaroux et al. (US 2017/0290987).
Regarding claim 1, Kawamura discloses 
A female-male syringe system (fig. 1 and par. 0019), comprising: 
a female syringe (1/2, figs. 2-3) formed of: 
a female barrel member (2, fig. 3 and pars. 0021-0022) defining an internal cavity (internal cavity of 2 for the medicinal chemical A to be contained within, par. 0019 and fig. 3) and having an internal, proximal-most edge (internal proximal-most edge of 2, see annotated fig. 3 below) that defines a proximal-most edge of the internal cavity (see annotated fig. 3 below), the female barrel member (2) having an unobstructed, proximal opening (proximal opening of 2, see annotated fig. 3 below) through which contents (medicinal chemical A) can be expelled from the internal cavity (internal cavity of 2) (see figs. 2-3 and pars. 0019-0023); 
a plunger (1, fig. 2 and par. 0020) slidably positioned at least partially within the internal cavity (internal cavity of 2) (see fig. 2), the plunger (1) having a proximal-most tip (proximal-most tip of 1), wherein the plunger (1) slides within the internal cavity (internal cavity of 2) such that the proximal-most tip (proximal-most tip of 1) slides toward the proximal-most edge of the female barrel member (proximal-most edge of 2) in a manner that expels contents of the female barrel member (2) through the proximal opening of the female barrel member (proximal opening of 2) (see figs. 1-2 and pars. 0019-0020); 
a tapered female coupler (2B, see figs. 2-3 and par. 0023 for an inner tapered surface 2D formed on the inner periphery of portion 2B) on a proximal region of the female barrel member (proximal region of 2), the tapered female coupler (2B) having an opening (opening of 2B) that receives (figs. 7-8) a complementary tapered male member (4C, fig. 4 and par. 0027 for an outer tapered surface 4E) of a male syringe (3/4, fig. 4) to couple the female syringe (1/2) with the male syringe (3/4) (figs. 1, 7-8), wherein the female coupler (2B) has a structural 
the male syringe (3/4) formed of: 
a male barrel member (4) having a male syringe housing (4) that defines both a male syringe internal cavity (internal cavity of 4) and an annular sleeve (4D) of the male syringe (3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4) (see fig. 5), wherein the tapered female coupler (2B) on the proximal region of the female barrel member (proximal region of 2) has a longitudinal length (length of 2B, see annotated fig. 8(a) below), and wherein the longitudinal length (length of 2B, see annotated fig. 8(a) below) is longer by an excess length (see annotated fig. 8(a) below) than a length of the annular sleeve of the male syringe (length of 4D of male syringe 3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4), and a protrusion length (see annotated fig. 8(a) below) by which the complementary tapered male member (4C) extends longitudinally beyond the annular sleeve (4D).

    PNG
    media_image1.png
    423
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    469
    media_image3.png
    Greyscale

Regarding claim 1, Kawamura discloses the female and male syringes as claimed as discussed above. Kawamura further discloses the male coupler of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another (see fig. 8 of Kuwamura).
However, Kawamura does not expressly disclose the excess length of the tapered female coupler being equal to the protrusion length of the complementary tapered male member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the excess length of the tapered female coupler of Kawamura to be equal to the protrusion length of the complementary tapered male member of Kawamura since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 

Regarding claim 1, Kawamura is silent about the at least thread member of the female syringe being a lug thread member and the at least one lug thread member positioned solely on a proximal-most edge of the female coupler and wherein the female coupler has no additional thread members distal of the at least one lug thread member positioned solely on a proximal -most edge of the female coupler such that the proximal -most edge is the only location of the female coupler that includes a thread, wherein the lug thread is configured to slip within the male syringe after tightening so as to release excess torque; wherein the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve of the male syringe.
However, in the same field of endeavor, Davis teaches a syringe (10, figs. 2 and 3a-3b) comprising a coupling portion wherein the coupling portion comprises at least one lug thread member (44, fig. 5, pars. 0087 and 0092) that threadedly mates with a complementary thread of 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by replacing the thread member 2C of the female syringe 1/2 with the lug thread members 44 of the syringe 10, and replacing the thread member 4F of the male syringe 3/4 with the thread member of the male coupling M. Doing so would be a simple substitution of one know element (the thread member 2C of the female syringe 1/2 and the thread member 4F of the male syringe 3/4) for another (the lug thread members 44 of the syringe 10 and the thread member of the male coupling M) to obtain predictable results (providing threaded engagement between two elements).

Regarding claim 1, Kawamura in view of Davis is silent that the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve of the male syringe.


    PNG
    media_image4.png
    367
    614
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by modifying the annular sleeve of the male syringe to have the same outer diameter as the male syringe housing such that the male syringe housing has an uninterrupted outer surface between the internal cavity 
Regarding claim 3, Kawamura in view of Davis and Mandaroux discloses the system of claim 1, as set forth above, except for wherein the at least one lug thread member comprises two lugs on an outer surface of the female coupler.
However, Davis teaches wherein the at least one lug thread member (44) comprises two lugs (44) on an outer surface of the female coupler (outer surface of the coupling portion of syringe 10, see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by replacing the thread member 2C of the female syringe 1/2 with the two lug thread members 44 of the syringe 10, and replacing the thread member 4F of the male syringe 3/4 with the thread member of the male coupling M. Doing so would be a simple substitution of one know element (the thread member 2C of the female syringe 1/2 and the thread member 4F of the male syringe 3/4) for another (the lug thread members 44 of the syringe 10 and the thread member of the male coupling M) to obtain predictable results (providing threaded engagement between two elements).
Regarding claim 4, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the female syringe (1/2) is at least partially made of polypropylene (par. 0021).
Regarding claim 7, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the male syringe (3/4) is made of cyclic olefin copolymers (pars. 0021-0022) and the female syringe (1/2) is made of polypropylene (par. 0021).
Regarding claim 8, Kawamura in view of Davis and Mandaroux,

Regarding claim 9, Kawamura discloses 
A female-male syringe system (fig. 1 and par. 0019), comprising: 
a female syringe (1/2, figs. 2-3) formed of: 
a female barrel member (2, fig. 3 and pars. 0021-0022) defining an internal cavity (internal cavity of 2 for the medicinal chemical A to be contained within, par. 0019 and fig. 3) and having an internal, proximal- most edge (internal proximal-most edge of 2, see annotated fig. 3 below) that defines a proximal-most edge of the cavity (see annotated fig. 3 below), the female barrel member (2) having an unobstructed, proximal opening (proximal opening of 2, see annotated fig. 3 below) through which contents (medicinal chemical A) can be expelled from the internal cavity (internal cavity of 2) (see figs. 2-3 and pars. 0019-0023); 
a plunger (1, fig. 2 and par. 0020) slidably positioned at least partially within the internal cavity (internal cavity of 2) (see fig. 2), the plunger (1) having a proximal-most tip (proximal-most tip of 1), wherein the plunger (1) slides within the internal cavity (internal cavity of 2) such that the proximal-most tip (proximal-most tip of 1) slides toward the proximal-most edge of the female barrel member (proximal-most edge of 2) in a manner that expels contents of the female barrel member (2) through the proximal opening of the female barrel member (proximal opening of 2) (see figs. 1-2 and pars. 0019-0020); 
a female coupler (2B, see figs. 2-3 and par. 0023) on a proximal region of the female barrel member (proximal region of 2), wherein the female coupler (2B) couples to a male member (4C, fig. 4 and par. 0027) of a male syringe (3/4), wherein the male syringe (3/4) includes a concentric sleeve (4D, fig. 4) that surrounds the male member (4C), and wherein the male member (4C) is longer in length than the concentric sleeve (4D) such that a tip of the male member (tip of 4C) extends past a tip of the concentric sleeve (tip of 4D) (see fig. 5), and 
the male syringe (3/4) formed of: 4Application No.: 16/041,170Docket No.: 048500-537001US 
a male barrel member (4) having a male syringe housing (4) that defines both a male syringe internal cavity (internal cavity of 4) and an concentric sleeve (4D) of the male syringe (3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4), wherein the tapered female coupler (2B) on the proximal region of the female barrel member (proximal region of 2) has a longitudinal length (length of 2B, see annotated fig. 8(a) below), and wherein the longitudinal length (length of 2B, see annotated fig. 8(a) below) is longer by an excess length (see annotated fig. 8(a) below) than a length of the concentric sleeve of the male syringe (length of 4D of male syringe 3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4), and a protrusion length (see annotated fig. 8(a) below) by which the complementary tapered male member (4C) extends longitudinally beyond the annular sleeve (4D).

    PNG
    media_image1.png
    423
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    469
    media_image3.png
    Greyscale

Regarding claim 9, Kawamura discloses the female and male syringes as claimed as discussed above. Kawamura further discloses the male coupler of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another (see fig. 8 of Kuwamura).
However, Kawamura does not expressly disclose the excess length of the tapered female coupler being equal to the protrusion length of the complementary tapered male member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the excess length of the tapered female coupler of Kawamura to be equal to the protrusion length of the complementary tapered male member of Kawamura since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 

Regarding claim 9, Kawamura is silent about the at least thread member of the female syringe being a lug thread member and the at least one lug thread member positioned solely on a proximal -most edge of the female coupler and wherein the female coupler has no additional thread members distal of the at least one lug thread member positioned solely on a proximal -most edge of the female coupler such that the proximal -most edge is the only location of the female coupler that includes a thread and wherein the lug thread is configured to slip within the male syringe after tightening so as to release excess torque; and wherein the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the concentric sleeve of the male syringe.
However, in the same field of endeavor, Davis teaches a syringe (10, figs. 2 and 3a-3b) comprising a coupling portion wherein the coupling portion comprises at least one lug thread member (44, fig. 5, pars. 0087 and 0092) that threadedly mates with a complementary thread of 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by replacing the thread member 2C of the female syringe 1/2 with the lug thread members 44 of the syringe 10, and replacing the thread member 4F of the male syringe 3/4 with the thread member of the male coupling M. Doing so would be a simple substitution of one know element (the thread member 2C of the female syringe 1/2 and the thread member 4F of the male syringe 3/4) for another (the lug thread members 44 of the syringe 10 and the thread member of the male coupling M) to obtain predictable results (providing threaded engagement between two elements).

Regarding claim 9, Kawamura in view of Davis is silent that the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve of the male syringe.


    PNG
    media_image4.png
    367
    614
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by modifying the annular sleeve of the male syringe to have the same outer diameter as the male syringe housing such that the male syringe housing has an uninterrupted outer surface between the internal cavity 
Regarding claim 11, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the female syringe (1/2) is at least partially made of polypropylene (par. 0021).
Regarding claim 12, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses the system of Claim 9, wherein the male member (4C) does not extend into the barrel member (2) of the female syringe (1/2) (see fig. 8).
Regarding claim 15, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the male syringe (3/4) is made of cyclic olefin copolymers (pars. 0021-0022) and the female syringe (1/2) is made of polypropylene (par. 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG T ULSH/Examiner, Art Unit 3783